Citation Nr: 9905375	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


REMAND

The veteran served on active duty from June 1969 to July 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The veteran is seeking a higher rating for service-connected 
PTSD, and has maintained that he is unable to work because 
of  his service-connected disabilities.  In addition to 
service connection for PTSD, he is service-connected and in 
receipt of a 10 percent rating for chronic lumbosacral 
strain.

In reviewing the claims folder, we find c the VA psychiatric 
examination of March 1997 in conflict with the VA 
psychiatric examination of February 1998.  In March 1997, 
the examiner felt that the veteran was exaggerating his 
symptoms, while in February 1998, the examiner found the 
veteran unemployable due to his service-connected PTSD.  The 
examiner gave no reasons for this assessment.  It should be 
noted that the February 1998 examiner did not have the 
benefit of being able to review the claims folder.  

During a VA general medical examination also performed in 
February 1998, it was noted that the veteran has other 
nonservice-connected disabilities, including radiculopathy 
of the cervical spine, migraine headaches, and partial 
complex seizure disorder, with several seizures a month.  He 
related that he had not worked in 2 years due to his back 
disorder.  It is unclear whether he is presently in receipt 
of Social Security Administration (SSA) disability benefits.

In order to better evaluate the veteran's psychiatric 
condition, it is necessary to obtain another VA psychiatric 
examination, as well as mental hygiene cline notes.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Under the circumstances, the case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers, 
private and VA, who treated the veteran 
for PTSD or lumbosacral strain since June 
1997.  After securing the necessary 
releases, the RO should obtain these 
records for association with the claims 
folder.

2.  The RO should inquire of the veteran 
whether he is in receipt of SSA 
disability benefits.  If he responds in 
the affirmative, the RO is to contact the 
Social Security Administration (SSA) and 
inquire whether obtain and associate with 
the claims file copies of the veteran's 
records regarding SSA benefits, including 
any SSA administrative decisions 
(favorable or unfavorable) and the 
medical records upon which the decisions 
were based.  Any records received should 
be associated with the claims folder.  
The attention of the SSA should be 
respectfully invited to 38 U.S.C.A. § 
5106.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA psychiatric examination 
by a psychiatrist who has not previously 
treated or examined the veteran, in order 
to determine the manifestations of the 
service-connected PTSD.   All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  The examiner is asked to 
express an opinion as to which of the 
following criteria best describe the 
veteran's psychiatric disability picture 
due solely to PTSD:  

(1) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(2) occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(3) occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships.  

(4) Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.


Similarly, in addition, the examiner 
should determine which one of the 
following sets of criteria (contained in 
regulations effective prior to November 
1996) best describes the veteran's 
disability solely due to PTSD:  

(1) definite impairment in the 
ability to establish or maintain 
effective and wholesome 
relationships with people.  The 
psychoneurotic symptoms must result 
in such reduction in initiative, 
flexibility, efficiency and 
reliability levels as to produce 
definite industrial impairment. 

(2) ability to establish or maintain 
effective or favorable relationships 
with people is considerably 
impaired, and by reason of 
psychoneurotic symptoms the 
reliability, flexibility and 
efficiency levels are so reduced as 
to result in considerable industrial 
impairment.  

(3) psychoneurotic disability when 
the ability to establish and 
maintain effective or favorable 
relationships with people is 
severely impaired and the 
psychoneurotic symptoms are of such 
severity and persistence that there 
is severe impairment in the ability 
to obtain or retain employment.  

(4) the attitudes of all contacts 
except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community;  
there are totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities, such as fantasy, 
confusion, panic and explosions of 
aggressive energy, resulting in 
profound retreat from mature 
behavior;  or the veteran is 
demonstrably unable to obtain or 
retain employment.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 Department of Veterans Affairs

